Citation Nr: 9921585	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-36 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of hernia 
repair.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1972 to August 
1973.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs Regional 
Office (VARO).


FINDINGS OF FACT

1.  Competent medical evidence has not been presented showing a 
respiratory disability or hypertension related to the appellant's 
period of active military service; also competent medical 
evidence has not been presented showing continuity or chronicity 
of in-service respiratory systems following discharge from 
service.

2.  Competent medical evidence has not been presented showing 
residual disability associated with the appellant's pre-service 
and post service right inguinal hernia repair, nor has competent 
medical evidence been presented showing a worsening of the 
appellant's condition by active service.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for a 
respiratory disorder has not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).

2.  A well grounded claim for service connection for hypertension 
has not been presented.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).

3.  A well grounded claim for service connection for residuals of 
hernia repair has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant served on active duty from March 1972 to August 
1973.  Service entrance examination dated February 1972 reflects 
a history of rupture/hernia.  The examiner noted that the 
appellant had a hernia repair at 1year without sequelae.  In 
December 1972, the appellant was seen for complaints of pain in 
the right inguinal area and right testicle.  Clinical findings 
were positive for epididymal tenderness and large, but not 
bulging, left and right external inguinal rings.  The impression 
was inguinal muscle weakness, large inguinal rings, and mild 
epididymitis.  A scrotal support was advised, with reevaluation 
in 4 days.  On reevaluation, the appellant reported continued 
testicular and right inguinal pain.  Examination revealed no 
hernia, but was positive for tenderness of the epididymis.  The 
diagnosis was very low grade epididymitis.  He was advised to 
continue use of the scrotal support and to return to duty.  
Treatment records are negative for further complaints regarding 
the right inguinal area.

Service medical records are positive for frequent upper 
respiratory infections, with complaints of difficulty breathing, 
sore throat, and cough.  In October 1972, the diagnosis was upper 
respiratory infection with bronchitis and it was noted that the 
appellant smoked.  On separation examination in August 1973 the 
appellant reported chronic or frequent colds, shortness or 
breath, and chronic cough, along with rupture/hernia.  The 
examiner noted that the appellant developed colds easily, which 
go to his chest, since he had pneumonia as a child.  It was noted 
that he smoked 1/2 pack per day and that the appellant had 
shortness of breath with exertion, dyspnea at night, and a 
productive cough for the past year.  Also, it was noted that the 
appellant had a hernia repair at age 2.  Examination was negative 
for defects.  The blood pressure reading was 138/70, sitting.

In March 1994, the appellant filed a claim for compensation.  He 
reported asthma, high blood pressure, and 2 ruptures (hernia).

VA outpatient treatment reports dated March and April 1994 
reflect a diagnostic impression for hypertension, chronic 
obstructive pulmonary disease (COPD), and asthmatic bronchitis.  
A chest x-ray was negative.

In April 1994, a VA general examination was conducted.  The 
appellant, age 39, reported that he was in the Navy during the 
early 1970's, then he worked in the Merchant Marines for 10 
years, and that he last worked for the Ford Motor Company until 
November 1993.  He reported that he smoked a pack a day until 2 
months ago when he was advised to quit.  He complained of 
shortness of breath and difficulty breathing, which he treats 
with a Ventolin inhaler.  On examination, it was noted that the 
appellant had repair of right inguinal hernia in 1990, which was 
well healed.  The appellant reported that he cannot lift anything 
over 20 pounds and that his movements are limited.  A blood 
pressure reading was 136/64, sitting, and 132/76, standing.  
There were some coarse rhonchi and occasional wheezes in the 
lungs.  The impression was asthmatic bronchitis, controlled 
hypertension, and status post hernia operation.

VA treatment records dated March 1996 to November 1997 reflect 
diagnoses for hypertension and COPD.

In February 1998, a VA respiratory examination was conducted.  By 
history, the appellant had bronchial asthma for the past 4 years.  
He complained of exertional dyspnea and a productive cough, along 
with occasional hemoptysis.  He uses an inhaler.  A pulmonary 
function test revealed moderate airflow obstruction and possible 
restrictive defect.

In March 1998, the appellant argued that he had asthma due to 
asbestos exposure in service, he had had a hernia repair due to 
excessive lifting in service, and that he had high blood pressure 
the day of his discharge from service.

In May 1998, a VA respiratory examination was conducted.  The 
appellant reported that he was exposed to asbestos in service.  
He complained of exertional dyspnea and shortness of breath.  
There was no definite history of hemoptysis.  He reported poor 
appetite and loss of weight.  By history, he was not asthmatic, 
but he smoked 1 to 2 packs a day.  Per pulmonary function 
testing, the appellant was diagnosed with COPD, probably 
secondary to smoking.

ANALYSIS

The appellant seeks service connection for a respiratory 
disorder, hypertension, and residuals of hernia repair.  Service 
connection may be granted, when the facts, as shown by the 
evidence, establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  In the case 
of any disease diagnosed after discharge, service connection may 
be granted when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  Service connection is presumed if a 
veteran manifests a chronic disease, such as arthritis, to a 
degree of at least 10 percent within one year after separation 
from service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).

However, the threshold question to be answered in all cases is 
whether the appellant's claim is well grounded; that is, whether 
it is plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990); Epps 
v. Gober, 126 F. 3d 1464 (1997), adopting the definition in Epps 
v. Brown, 9 Vet. App. 341, 344 (1996).  If a particular claim is 
not well grounded, then the appeal fails and there is no further 
duty to assist in developing facts pertinent  to the claim since 
such development would be futile.  38 U.S.C.A § 5107(a) (West 
1991 & Supp. 1999).  Furthermore, a claim which is not well 
grounded precludes the Board from reaching the merits of a claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present medical 
evidence of a current disability; medical evidence, or, in 
certain circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or injury 
and the present disease or injury.  Epps v. Gober, 126 F.3d 1464 
(1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Alternatively, a claim may be well grounded based on application 
of the rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b) (1999).  Savage v. Gober, 10 Vet. 
App. 489, 495-98 (1997).
An appellant has, by statute, the duty to submit evidence that a 
claim is well grounded.  38 U.S.C.A. 5107(a) (West 1991 & Supp. 
1999).  Where such evidence is not submitted, the claim is not 
well grounded, and the initial burden placed on the appellant is 
not met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Evidentiary assertions by the appellant must be accepted as true 
for the purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).

Respiratory Disorder

In this case, competent medical evidence has not been presented 
showing a nexus, or link, between the in-service respiratory 
complaints and findings, and the current medical findings for 
COPD and asthmatic bronchitis.  Additionally, there is no 
objective evidence of record showing continuity of respiratory 
symptoms since service discharge.  Therefore, the claim for 
service connection for a respiratory disorder is not well 
grounded.

The Board acknowledges the appellant's belief that a relationship 
exists between his in-service respiratory symptoms and his 
current respiratory disability.  However, as a layman the 
appellant is not competent to offer medical opinions, and the 
Board may not accept unsupported lay speculation with regard to 
medical issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992).  Moreover, lay assertions of medical causation or medical 
diagnosis cannot constitute evidence to render a claim well 
grounded.  Lathan v. Brown, 7 Vet.App. 359, 365 (1995); 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).
Hypertension

The appellant has presented competent medical evidence showing 
the presence of hypertension.  However, he has failed to present 
competent evidence relating this condition to his period of 
service.  We note that service medical records are negative for a 
diagnosis of hypertension and that the first objective medical 
findings for hypertension were roughly 20 years after service 
discharge.  Therefore, the claim for service connection for 
hypertension is not well grounded.

Residuals of Hernia Repair

As indicated above, service connection may be granted, when the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).  The veteran is presumed to have been in sound condition 
when examined, accepted, and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear and 
unmistakable evidence demonstrating that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service rebuts this presumption.  38 U.S.C.A. §§ 1111, 
1137 (West 1991 & Supp. 1999).

The presumption of soundness attaches only where there has been 
an induction examination in which the later-complained-of 
disability was not detected.  Crowe v. Brown, 7 Vet.App. 238 
(1994).  In this case, the presumption of soundness does not 
attach regarding the hernia site and repair because the appellant 
reported (and it was recorded) on the service entrance 
examination dated February 1973 that he had a hernia repair as a 
child.

A preexisting injury or disease is considered to have been 
aggravated by active service where there is an increase in 
disability during such service unless there is a specific 
findings that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where pre-
service disability underwent an increase in severity during 
service.  38 U.S.C.A. § 1153 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.306 (1999).  In this case, although service medical records 
show that the appellant was seen for complaints of right inguinal 
area pain, there was no evidence of hernia recurrence or the 
development of chronic inguinal pain.  Temporary or intermittent 
in-service flare-ups of a pre-service condition without evidence 
of worsening of the underlying condition are not sufficient to be 
considered aggravation in service.  Hunt v. Derwinski, 1 Vet.App. 
292, 296-97 (1991).

Additionally, while the appellant apparently underwent a right 
hernia repair in 1990, competent evidence has not been presented 
suggesting that this was due to a worsening of the condition in 
service roughly 17 years prior.  Moreover, the most recent 
medical evidence of record fails to demonstrate chronic residual 
disability associated with the right inguinal hernia repair as a 
child or in 1990.

In view of the absence of competent medical evidence indicating a 
worsening of the appellant's post operative hernia condition by 
his active service, the Board finds that the claim is not well 
grounded.  See Browder v. Derwinski, 1 Vet.App. 204, 207 (1991).

****
We note that under 38 U.S.C.A. § 5103(a) the VA is obligated to 
advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its statement of the 
case and supplemental statement of the case.  Likewise, the 
Board's discussion above informs the appellant of the 
requirements for the completion of his application for the claims 
for service connection.


ORDER

Service connection for respiratory disability is denied.

Service connection for hypertension is denied.

Service connection for residuals of hernia repair is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

